Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in France on June 6, 2019 as French application number 1906005. It is noted, however, that the Applicant has not filed a certified copy of this French application bearing a serial number 1906005 application as required by 37 CFR 1.55.  A document bearing a serial number of 2019P00177FR was filed as “FR TRANS” on June 5, 2000 in the image file wrapper of this 16-894,205 application, however the serial number of this particular “FR TRANS” document does not match the FR 1906005 serial number for the foreign priority document indicated on the BIB data sheet.  Thus, it appears that the correct foreign priority document is missing in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The French examiner has cited EP 3 315 463 A and also US 10 215 488 B2 as alleged anticipatory “X”-type documents in the French patent office search report associated w/ FR 1906005 (i. e. the foreign priority document indicated on the BIB data sheet for this U. S. application 16-894,205).  Paragraph number 13 within this EP 3 315 463 A1 describes their invention as being directed to a method for recovering helium from a feed stream that contains helium, carbon dioxide and also at least one of methane and nitrogen.  The process described in this EP 3 315 463 A1 subjects their feedstream to a separator (which may be a PSA unit) to produce a helium-enriched stream and also a carbon dioxide-enriched stream, and subjecting this helium-enriched stream to (another?) PSA step to produce a helium-enriched product stream and 
One of the more interesting references discovered by the U. S. examiner is US 5 085 674, which describes the use of a “duplex” (i. e. a double) adsorption process for removing select components (such as water) (evidently) from a hydrocarbon-containing stream (please see at least the independent claim 1 as well as  the dependent claims 26 and 27 in this US Patent 5 085 674) - in a manner that is somewhat reminiscent of the Applicants’ claimed techniques of using two distinct adsorption units to treat a feedstream, as embraced in the scope of at least the Applicants’ independent claims.  However, this US 5 085 674 also does not teach or suggest the Applicants’ claimed technique of subjecting a regeneration gas (from an adsorption unit, which may be a TSA unit: please also note the Applicant’s dependent claim 10) to a combustor to abate the presence of residual methane in this regeneration gas (prior to discharging this gas into the atmosphere: please also see pg. 2 lns. 6-7 in the Applicants’ specification), as embraced in the scope of all of the Applicants’ independent claims.  Hence, no rejections against any of the Applicants’ claims will be offered based on the disclosure provided in this US Patent 5 085 674 reference.
In conclusion, all of the Applicants’ claims have been allowed over the prior art of record.
Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The Applicants’ Drawings filed on June 5, 2020 have been approved by the U. S. examiner.

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
GB 935 951 A; CN 112013385 A; US 2018/0238618 A1; US 2008/0134716 A1; US Patent 10 036 590 B2 and also US Patent 5 224 350.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736